Citation Nr: 0304494	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  94-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury, to include a herniated nucleus pulposus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty with the U.S. Army from 
December 1950 to October 1952 and several periods of active 
duty for training with the National Guard.  

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2001, following a November 2000 remand by 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
its decision, the Court remanded this matter for 
consideration of the then -recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2001, the Board 
remanded the claim to the RO for compliance with the VCAA.  

Having reviewed all of the evidence of record, including that 
generated as part of the Board's April 2001 remand, the Board 
is of the opinion that this matter is ready for appellate 
review.   


FINDING OF FACT

The appellant's lower back symptoms, including degenerative 
disc disease and osteoarthritis, are not related to any 
incident of the appellant's military service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by his 
military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was provided with a copy of the original rating 
decision, Statement of the Case and numerous Supplemental 
Statements of the Case setting forth the general requirements 
of the applicable law pertaining to the establishment of 
claims of service connection at the times under 
consideration.  At various stages in the processing of the 
claim, the appellant was requested to provide a listing of 
all VA and non-VA health care providers who had afforded him 
treatment as well as sign and return authorization form for 
the release of private medical records.  The appellant was 
informed that it was his responsibility to accomplish these 
tasks, and he complied with this directive.

The appellant was specifically advised of the provisions of 
the VCAA by letter dated in April 2001.  The appellant 
responded to this advisement with a letter dated subsequently 
that month, in which he reported that he had no further 
information or evidence to submit.  The appellant reiterated 
this advisement in May 2001 and argued that the evidence in 
his claims folder "speaks for itself."  Further, in January 
2003, the appellant was again apprised of the provisions of 
the VCAA; and the general requirements for establishing 
service connection.  The appellant was also provided with a 
summary of the evidence on file, and after being informed of 
the evidence that would substantiate his claim, he was 
informed that it was his responsibility to obtain it, if he 
was aware that such was existent.  The appellant's response 
was received subsequently that month.  Thus, the duty to 
notify provisions are satisfied.  Quartuccio, supra.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  The record 
reflects that the appellant was provided VA examinations with 
specific scrutiny upon the issue under consideration in 
January and June 1997 and July and September 2001.

Given the extensive development undertaken by the both the RO 
and the Board and the fact that the appellant has been 
apprised of the nature of evidence which would substantiate 
his claim but has pointed to none other than what is of 
record, the Board finds that this matter is ready for 
appellate review.  


The Merits of the Claim

The appellant argues that he has degenerative arthritis and 
degenerative disc disease of the lumbar spine, and that 
either or both of these disorders were incurred as a result 
of any period of active military duty as that term is defined 
by law.  

Specifically, the appellant asserts that he has several back 
disorders that resulted from: (1) a 1951 incident in which he 
was thrown by the force of a mortar or artillery shell onto a 
pile of rocks, and/or (2) a July 1965 incident where he 
strained his back while serving on active duty for training 
with a National Guard unit.   

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

The term active military service includes active duty, a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(22), (23), 
(24); 38 C.F.R. § 3.6(a).  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991). 

Service connection may also be granted upon a showing of a 
chronic condition or one having continuous symptoms.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).   

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

However, as to claims involving disorders based upon an 
assertion of continuous symptomatology, the Court has 
observed that while the regulation speaks of continuity of 
symptoms, not continuity of treatment, in a merits context 
the lack of evidence of continuity of treatment may bear upon 
the credibility of the evidence of continuity of symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1995).

Having carefully considered all of the evidence of record as 
to both of the incidents cited by appellant as giving rise to 
any back disability, the Board is of the opinion that the 
clear preponderance of the informed evidence is against the 
claim and the appeal will be denied.  

The Board begins its analysis by observing that service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In this matter, while the evidence in its whole demonstrates 
that although the appellant has been diagnosed to have 
various back disorders, the preponderance of the competent 
medical evidence of record indicates that these disorders are 
not related to service.  Although the appellant is diagnosed 
to have multi-level bulging lumbar discs, such was diagnosed 
in May 1990 with an onset of approximately two to three years 
earlier; and lumbar spine degenerative arthritis diagnosed in 
October 1991.  See May 1990 VA outpatient treatment report 
and October 1991 VA examination.  While the appellant has 
claimed that these disorders are directly linked to the cited 
incidents of military service, or that he has had continuous 
symptoms of these disorders, the bulk of the informed medical 
evidence as well as the appellant's contemporaneous accounts 
throughout the years are against such findings.  

As to the appellant's first theory of incurrence of the 
claimed back disorder, his  service medical records indicate 
that while on active duty during the Korean conflict in 
September 1951, he sustained a mortar fragment wound in the 
left leg.  The record indicates that he was treated by his 
unit's field aid station and was released to duty.  The 
service medical records from the period of active duty from 
December 1950 to October 1952 include a separation physical 
examination.  The report indicates that the appellant then 
reported he had had headaches since 1951, when a mortar shell 
exploded nearby.  He informed examiners that he was 
unconscious for five minutes.  There is no indication that 
the appellant then reported that he had sustained any trauma 
to his back.  

During a post-service, September 1953 VA medical examination, 
the appellant reported that the explosion from the mortar 
resulted in his landing on rocks that caused injuries to his 
knees.  During a neuropsychiatric examination, the appellant 
reported that he did not lose consciousness after the mortar 
shell exploded near him, but that after he landed on the 
rocks, he "jumped up and ran."  

However, the sole reference to his back is limited to the 
appellant stating that it ached if he sat in a "funny 
position."  However, contemporaneous examination of his back 
revealed no gross abnormal curvatures, muscle spasm or 
tenderness.  All spinal motions were noted to be of full 
range and without evidence of pain or discomfort.  The 
examiner further observed that testing for lumbosacral and 
sacro-iliac diseases were negative. 

Although the appellant is clearly a veteran of combat and his 
account of what factually occurred in service is presumed 
credible (i.e., the service incident), contemporaneous 
medical evidence belies any suggestion that the appellant has 
had "continuous" back symptoms since 1951 (as except for a 
notation of an ache if he sat in an unspecified, "funny 
position").  38 U.S.C.A § 1154 (In the case of any veteran 
who engaged in combat with the enemy in active service, the 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d). 

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but are an evidentiary 
mechanism which lighten the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence. In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In sum, the appellant's account of having been nearby an 
exploding shell is presumed credible.  However, the evidence 
(both dated shortly after the incident in question and 
throughout the course of subsequent years as is discussed 
below) belies any suggestion that the appellant incurred a 
chronic back disorder at that time, or that he had continuous 
back symptoms since the combat incident.  Savage, supra.

In May 1990 the appellant was a member of the U.S. Army 
Reserve.  A contemporaneously dated service department 
consultation order indicates that he was to be evaluated by 
an orthopedic examiner for "degenerative disc 
disease/recurrent low back pain."  Upon orthopedic 
examination conducted the following month by David T. Perry, 
M.D., it was noted that the appellant had a history of lower 
back pain "for [four] years which began spontaneously and at 
times is disabling . . . He has been found physically unfit 
for duty because of his problem."  It was recommended that 
the appellant be evaluated for further service by a medical 
evaluation board.


The report of clinical examination of the medical evaluation 
board is dated in October 1990.  It reflects that the 
appellant then reported he had been disabled since 1989, but 
that he had related his back disability to an incident in 
1965 when, while participating in training with his Reserve 
unit, he injured his back while unloading gear.  In relevant 
part, the appellant was diagnosed to have lumbar disk disease 
with central herniated nucleus pulposus of L5-S1 with 
periodic radiculitis.  Various diagnoses of a disorder of the 
lumbosacral region were subsequently obtained.  At a VA 
examination in October 1991, the appellant was diagnosed to 
have mild hypertrophic degenerative osteoarthritis and spina 
bifida of S1.  

Thus, although the medical evidence then indicated that the 
appellant's back disorder arose approximately four years 
prior to 1990 (i.e., at some point in 1986); and the 
appellant alleged that he had been "disabled" since 1989, 
the appellant maintained that the back symptoms were 
traceable to a 1965 active duty for training incident.  
 
The Board has carefully examined documents, medical histories 
and examinations conducted when the appellant was a member of 
the Illinois National Guard from 1965 and thereafter to 
ascertain what was reported by the appellant and medically 
trained personnel that would bear upon any direct link 
between the 1965 incident and any current low back diagnosis.  
The record clearly indicates that while the appellant 
sustained an "acute" back strain as he has reported, the 
preponderance of the competent evidence clearly belies such 
direct linkage or a finding of continuous symptoms as 
evidenced by the following chronology presented by record:    

1.	A July 1965 line of duty determination with witness 
statements, including a medical examination and duty 
status report, found that on July 11, 1965, the 
appellant strained his back and was treated at a 
field hospital.  

2.	In August 1965, the appellant signed a "Statement 
in Lieu of Medical Examination," in which he stated 
that he was treated from July 13-14, 1965 for an 
"acute" lower sacro-lumbar strain, but that he then 
considered himself medically able to perform his 
military duties.

3.	In a January 1966 service department physical 
examination to ascertain the appellant's fitness for 
"extended [active duty]," the appellant's history 
of an acute low back strain was noted.  The 
appellant then reported that he was in "excellent 
health."  As to the back strain, the examining 
physician noted that there was "no recurrence of 
sequelae," and the appellant's "spine [and] other 
musculoskeletal" system was noted to be normal on 
clinical evaluation.  The appellant was found to be 
qualified for extended active duty.  

4.	During a February 1970 service department "annual" 
physical examination, the appellant responded in the 
affirmative to the inquiry as to whether he then 
had, or once had "back trouble of any kind."  The 
history of the July 1965 incident was noted.  
However, the examining physician found that as to 
"lower back ache," there was "N[o] [S]equalae."  
Upon clinical evaluation, the appellant's "spine 
[and] other musculoskeletal" system was noted to be 
normal, and there were no defects noted.  The 
appellant reported that he was in "excellent" 
health.

5.	During a February 1974 service department "annual" 
physical examination, the appellant again responded 
in the affirmative to the inquiry as to whether he 
then had, or once had "back trouble of any kind."  
The history of the July 1965 incident was noted.  
However, the examining physician found that what he 
characterized as "lower sacral pain and paralysis" 
had resolved, and that there was "no problem or 
recurrence."  Upon clinical evaluation, the 
appellant's "spine [and] other musculoskeletal" 
system was noted to be normal, and there were no 
defects noted.  The appellant reported that he was 
in "good health."  

6.	During a service department physical examination in 
October 1977, the appellant responded in the 
affirmative to the inquiry as to whether he then 
had, or once had recurrent back pain.  He reported 
that he periodically wore a back brace originating 
from an "accident [occurring] in 1966," and that he 
was treated for this disability at some point that 
year in Camp McCoy, Wisconsin.  However, upon 
clinical evaluation, the appellant's "spine [and] 
other musculoskeletal" systems were noted to be 
normal.  The appellant reported that he was in 
"good health."

7.	During a March 1981 service department physical 
examination, the appellant specifically denied then 
having or ever having "recurrent back pain."  A 
slight blue discoloration of the skin was noted on 
the lower back.  The accompanying report of medical 
examination reflects that upon clinical evaluation, 
the appellant's "spine [and] other 
musculoskeletal]" system was "normal."  

8.	In a June 1987 service department physical 
examination, the appellant specifically denied then 
having or ever having "recurrent back pain."  He 
did not report ever having had any back injury, and 
reported that he was "in good health."  The 
accompanying report of medical examination reflects 
that upon clinical evaluation, the appellant's 
"spine [and] other musculoskeletal]" system was 
"normal."  

9.	As noted above, in a May 1990 service department 
orthopedic examination, the appellant was noted to 
have a history of lower back pain "for [four] years 
which began spontaneously and at times is disabling 
. . . He has been found physically unfit for duty 
because of his problem."  

The appellant's service personnel records are also contained 
in the appellant's claims folder.  Among other evidence, they 
reflect that subsequent to July 1965, the appellant had 
numerous periods of active duty for training and active duty, 
including several periods of active field training; 
assignments as an "S-2" officer (staff intelligence 
officer); unit commander, and that he performed "riot 
control" duties while a staff officer with a Military Police 
unit.  

The record thus demonstrates that although the appellant now 
alleges that he has had continuous back symptoms, his report 
is belied by his contemporaneous accounts and, most 
critically, by numerous military medical examiners who noted 
little to no residual disability resulting from the 1965 
incident.  Moreover, it is indeed noteworthy that the 
appellant's service personnel records from the National Guard 
and Reserve show that he was able to fully perform in a 
variety of challenging assignments.

Subsequently dated medical records obtained from non-VA 
physicians do not substantiate the appellant's contention 
that he incurred a back disability as a result of any period 
of qualifying active service.  The appellant is noted to have 
been treated by Cedric Coleman, M.D.  The earliest 
recordation of the physician's records as to the appellant's 
back care is dated December 1990, showing a history of lumbar 
disc disease.  

The appellant has proffered a series of statements authored 
by his treating physician, M.A. Bala, M.D. which in sum 
express the opinion that the appellant's back disorders are 
related to the 1951 incident.  In January 1997, Dr. Bala 
reported that he began treating the appellant in December 
1990 for low back pain.  In a September 1996 treatment note, 
it was reported that the appellant "had a past history of 
being 'blown away' by artillery, unconscious, [and] now has 
chronic spine trouble."  Similarly, Dr. Bala issued opinions 
in July 1997, April 1998 and July 1999, which echoed his 
earlier opinion, and reiterated his belief in the appellant's 
credibility that he was "blown away by artillery in 1951."  
In June 2001, Dr. Bala reported that he had reviewed the 
appellant's service medical records and that his opinion 
remained constant relative to the appellant's claimed 
disorder.  

Although Dr. Bala reported that he reviewed the appellant's 
service medical records, the Board finds his opinions to be 
incomplete in a significant respect.  It is highly 
significant that Dr. Bala ignores what is obvious to other 
medical examiners that have commented upon in this case, as 
are discussed below:  that as to the 1951 injury, the 
appellant denied having back pain on numerous occasions from 
the time of his asserted 1951 injury to the time he was 
diagnosed in the early 1990 time frame.  

With no explanation of the basis of his opinion, Dr. Bala 
does not comment as to the causality of the back symptoms, 
other than to state that they are "consistent" with what 
the appellant has described to him.  His opinion is therefore 
of little probative value, given the lack of comment upon 
what the appellant has consistently reported to be little to 
no back symptomatology to numerous service department medical 
examiners over the course of approximately 40 years.  
Guerreri, 4 Vet. App. at 470-71 (Observing the value of 
medical opinion to be based upon numerous data).  Moreover, 
whatever the appellant may have told Dr. Bala of, outside of 
the record as is presented to the Board as to occurrences 
between 1951 to the onset of his care in 1990, the opinion of 
the physician that the appellant is truthful in his account 
is not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The statements of multiple service department medical 
examiners throughout the course of the appellant's National 
Guard and Reserve military service are far more probative 
than Dr. Bala's opinion.  It is beyond cavil that the former 
reports were generated with the sole purpose of ascertaining 
the appellant's continuing fitness for the rigors of military 
duty.  Such reports serve a similar function as do reports 
generated to ascertain diagnosis and treatment as well as 
those that are prepared by makers with the official duty to 
record what is illustrated in such reports - both functions 
generally accorded high probative value in the law.  See, 
e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994).


Conversely, while there is no reason to question Dr. Bala's 
credibility, (i.e. that he is truthful in his assertion of 
what he believes) the basis for his opinion is questionable, 
given the contemporaneous medical evidence stretching for 
decades after the event in 1951 and the earliest occasion 
when Dr. Bala encountered the claimant.  Although he reported 
that he examined the appellant's medical records, given his 
lack of commentary as to a lack of continuous back 
symptomatology, Dr. Bala's information appears to have 
emanated in large part from the appellant who was then and is 
presently engaged in an effort to obtain VA compensation 
benefits.  When the appellant's late apparent reports to Dr. 
Bala while seeking compensation are compared with 
contemporaneous reports as to the appellant's readiness for 
military service, the former is clearly of limited probative 
value.

Indeed, such is suggested by a copy of a September 1996 
chronological treatment note included with Dr. Bala's 
records.  It reflects that the appellant underwent an 
examination on that occasion "to make sure findings [with 
doctors] at VA are consistent [with] our findings."  
Guerreri, supra.; see also Jones (Stephen) v. West, 12 Vet. 
App. 383 (1999); [Pre-VCAA case, where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].    

The bulk of the informed medical opinion evidence is 
otherwise clearly against the claim.  The appellant underwent 
a VA physical examination in June 1997 by David T. Petty, 
M.D.  The physician observed that he had also examined the 
appellant in June 1990 as part of the service department 
physical evaluation board.  Besides his own recollection of 
the appellant's medical history, the physician had the 
appellant's comprehensive medical record file as evidenced by 
his reference to the appellant's description of the events 
which the appellant claimed, at the time of the line of duty 
investigation, to have caused his back disorder (e.g.,  "I 
do not know what caused this [back pain] other than overuse 
of muscles while placing tents and downing equipment at 
camp.")   After conducting clinical testing and reviewing 
the appellant's record, the physician opined that there was 
"no relationship" between the appellant's low back disorder 
and the 1965 incident, noting the appellant's own statements 
that his back pain began about 1986 as well as the medical 
evidence generated throughout the course of years since the 
cited incident.  The physician also noted that previous 
findings on physical examinations were "rather minimal."  

The appellant underwent a further VA physical examination in 
July 2001, conducted by Gregg M. Moga, M.D.  The physician 
reported that he had reviewed the appellant's claims folder 
and his report of the 1951 and 1965 incidents as well as the 
onset of back pain in 1986.  Dr. Moga opined that there was 
no relationship between either of these incidents and the 
appellant's claimed disorder.  He noted that the appellant's 
complaints of low back pain were not substantiated in the 
service medical records, and there were no consistent follow-
up complaints following the 1951 incident.  In a September 
2001 addendum, Dr. Moga stated that there was no disability 
that "could in any way relate to his service injury fifty 
years ago."  

Although the appellant has submitted copies of various 
medical texts to support his claim, the Board is of the 
opinion that the medical examinations conducted by Drs. Moga 
and Petty and their commentary as to the course of the 
appellant's disorder, conducted with review of the 
appellant's specific clinical history, are far more probative 
than medical texts stating general principles and broad 
applications.  Cf. Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Addressing the critical obligation of VA to afford claimants 
such informed medical examinations).


In his informal brief to the Court, the appellant posited 
that in January 1989, "while still in a [c]omponent of the 
U.S. Army," clinical testing disclosed him to have 
multilevel degenerative disc disease.  However, although the 
record indicates that the appellant was formerly a full-time 
employee of the National Guard, (and therefore on active 
military duty during such full-time employment) he left such 
status, and was a drilling member of the U.S. Army Reserve 
from approximately 1980.  (See, e.g., transcript of Travel 
Board hearing, page 7; June 1987 service department physical 
examination indicating the appellant's self-report that he 
was "self-employed" at the time of the examination; 
compilation of appellant's retirement point dated October 
1987).  

Such a finding is significant because the appellant was not 
on active military duty in January 1989 - the onset point of 
his diagnosed symptoms.  See 38 U.S.C.A. 
§§ 101(22), (23), (24); 38 C.F.R. § 3.6(a) (2001) (In 
substance, the term active military service includes active 
duty, a period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty).  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991). 
 
The appellant has periodically asserted that because the June 
1997 VA examination was conducted by the same physician who 
forwarded his case in June 1990 for a service department 
medical evaluation board, the physician is biased or reliance 
upon his findings would be inconsistent.  Indeed, the record 
does reflect that David T. Petty, M.D., did conduct both the 
June 1997 VA examination and the June 1990 orthopedic 
screening which ultimately found the appellant to be unable 
to perform his duties with the U.S. Army Reserve.  

However, that Dr. Petty found the appellant to be unable to 
continue duties in a reserve status is not tantamount to a 
finding that his disability was incurred on active duty.  The 
Board reiterates:  the appellant was a drilling reservist in 
June 1990, and not a full-time member of the U.S. Army.  As 
such, Dr. Petty made no findings as to when the disability 
occurred, but only that the appellant was incapacitated in 
June 1990.    

The Board observes that the appellant asserts he filed a 
claim of service connection for a back disability in November 
1952.  The record indicates that in December 1952, the 
appellant filed an application for service connection of two 
disabilities:  wounds of the left knee and a head concussion.  
While he then referenced the September 1951 incident where, 
as noted above, he was treated for these injuries, contrary 
to his current report, the appellant's 1952 application is 
devoid of any mention of a back disorder.  Such an 
observation is significant because, as is discussed above, it 
indicates that the appellant was not then having symptoms of 
a back disorder, contrary to his later account.



ORDER

The appeal is denied.  



	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

